Citation Nr: 0325556	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to service-connected residuals of right ankle 
sprain with post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle O'Lear, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a March 1996 
rating decision by the Togus, Maine RO.  

In March 2003, a videoconference hearing was conducted by the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.


REMAND

Following a review of the record, the Board finds that a 
remand of this matter is warranted, although it will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

By way of historical background, the Board notes that the 
veteran served on active duty from October 1972 to October 
1975.  Service medical records note that the veteran was seen 
for treatment of a right ankle sprain.  By rating decision 
dated in May 1977, the RO granted service connection for 
residuals of right ankle strain.  The service-connected 
disability is now characterized as residuals of right ankle 
sprain with post-traumatic arthritis.

Post-service medical evidence notes that the veteran 
fractured his right talus bone in 1984.  By rating decision 
dated in July 1986, the RO denied service connection for 
fractured right talus secondary to service-connected right 
ankle sprain.  The RO again denied service connection for 
fractured right talus bone by rating decision dated in 
February 2002.

In 1995, the veteran submitted a claim for service connection 
for a low back disability as secondary to his service-
connected right ankle disability.  A September 1995 VA 
examination report notes findings of chronic lumbosacral 
strain.  The examiner stated that it seemed possible, but 
unlikely, that the veteran's back pain is related to his 
service-connected ankle sprain.  The evidence of record also 
includes medical opinions from several of the veteran's 
private physicians.  These opinions note the veteran's 
history of inservice ankle sprain (for which service 
connection has been granted) and post-service ankle fracture 
(for which service connection has been denied), and conclude 
that the veteran's "ankle disability" has caused him to 
change his gait, which has in turn resulted in back 
disability.

Under these circumstances, the Board finds that the record 
still does not contain a well-reasoned, comprehensive medical 
nexus opinion clearly based upon consideration of all 
pertinent medical evidence and events reflected in the 
record.  Such an opinion is needed to fully and fairly 
resolve the issue on appeal.

Accordingly, after obtaining and associating with the record 
any outstanding pertinent medical evidence, see Green v. 
Derwinski, 1 Vet. App. 121 (1991), the RO should arrange for 
the veteran to undergo further medical examination.  As 
obtaining further medical opinion is vital to full and fair 
consideration of the issue on appeal, the veteran is hereby 
advised that failure to report to the scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed.  
The RO should undertake any additional 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002), to include obtaining any 
outstanding treatment records.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present low 
back disability.  The veteran should be 
informed of the consequences of his 
failure to appear without good cause.  
The claims files, along with a complete 
copy of this REMAND, must be provided to 
and reviewed by the physician designated 
to examine the veteran.  All necessary 
tests and studies, to include x-rays, 
should be accomplished, and all clinical 
findings should be reported in detail.

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the physician should 
render an opinion, with respect to each 
diagnosed low back disability, as to 
whether it is at least as likely as not 
that the disability was caused or is 
aggravated by the veteran's service-
connected residuals of right ankle sprain 
(as distinguished from any nonservice-
connected right ankle disability).  If 
aggravation by the service-connected 
disability is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

It is imperative that the examiner's 
opinion reflects consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record.  All examination findings, 
along with the complete rationale for any 
conclusions or opinions expressed should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for low back 
disability as secondary to service-
connected residuals of right ankle sprain 
with post-traumatic arthritis in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 38 
C.F.R. § 3.655, as appropriate.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his claims files are returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




